DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a system, classified in A61B17/0401.
II. Claims 17-20, drawn to a method, classified in A61F2/0811.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case device can be used in a method where a suture is used to secure the soft tissue with a bone structure.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species :
Species A: figure 3
Species B: figure 8
Species C: figure 9
Species D: figure 10
Species E: figure 11-13
The species are independent or distinct because they each have different structure of how the suture is retained in the body and how the body is secured in tissue. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 3, 5-7, 12-14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jeffrey Haeberlin on 05/27/2022 a provisional election was made without traverse to prosecute the invention of Group I, Species C, claims 1-8, 10-16. However, upon further  consideration claim 2 is directed to noncontinuous rim, where species C, figure 10 has a continuous rim (see paragraph 34). Therefore claim 2 will be examined as not part of the elected species and withdrawn. The elected claims are 1, 3-8, 10-16. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 9, 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2012/0059384 to Fan.
As to claim 1, Fan discloses an intraosseous screw for deposit into a bone structure and retaining a soft tissue therein, comprising a body (300) defining a longitudinal axial cavity (see annotated figure I below) for receiving the soft tissue and a window (see annotated figure I below) for permitting the soft tissue to contact the bone structure while deposited within the axial cavity (soft tissue that can be placed within the cavity can contact the bone through the windows), the body including an open proximal end (see annotated figure I below) providing entry into the axial cavity, a closed distal end (311, see annotated figure I below), and an exterior surface including threading (see annotated figure I below) for engaging the bone structure; and a retention member (312,305, see annotated figure I below) positioned within the axial cavity below the window (see annotated figure I below), the retention member at least partially defining an opening configured to permit passage of a suture connected to the soft tissue therethrough (paragraph 61). Since the claim in a device claim with the inventive entity of the screw, the windows are capable of permitting the soft tissue to contact bone structure.
Annotated Figure I

    PNG
    media_image1.png
    556
    368
    media_image1.png
    Greyscale


As to claim 3, Fan discloses at least a portion of an interior surface of the body is configured to mate with a driver (200) for depositing the intraosseous screw into the bone structure (paragraph 60, 62). The delivery device 200 engages the screw to deliver the bone. 
As to claim 6, Fan discloses the retention member extends from a base of the axial cavity towards the proximal end (figure 26).
As to claim 7, Fan discloses the retention member is defined by the body (figure 26).
As to claim 10, Fan discloses the width of the window is equal to one-fourth to one-half of the circumference of the body (figure 25, paragraph 59). The width of the window will be between runners, and if there are two runners, the width will be between one-fourth to one-half of a circumference of the body.  
As to claim 12, Fan discloses a system for associating a soft tissue with a bone structure, comprising: an intraosseous screw (300), the intraosseous screw including a body defining a longitudinal axial cavity  (see annotated figure I above) for receiving the soft tissue and a window (see annotated figure I above) for permitting the soft tissue to contact the bone structure while deposited within the axial cavity, the body including an open proximal end (see annotated figure I above) providing entry into the axial cavity, a closed distal end (311), and an exterior surface including threading (see annotated figure above( for engaging the bone structure, and a retention member (305,312, see annotated figure I above) positioned within the axial cavity below the window, the retention member at least partially defining an opening (312); and a passing suture (11a,b, figure 24) for guiding a suture connected to the soft tissue through the opening, the passing suture having a first end and a second end and extending through the opening (paragraph 59-62, the suture 110a,b, can be used to guide a suture), such that the first end and the second end are each positioned outside of the axial cavity (figure 24).
As to claim 13, Fan discloses a driver (200) for depositing the intraosseous screw into the bone structure, the driver including a cannulated shaft (204, paragraph 61,62) at least partially deposited within the axial cavity (figure 24, paragraph 61,62).
As to claim 14, Fan discloses the passing suture extends through the cannulated shaft, such that the passing suture can be wound around a handle of the driver to prevent the hat and the intraosseous screw from disassociating therewith (paragraph 61,62, figure 24, 1). The suture is capable of wounding around handle 11. See prior art below in section 13 as further evidence.
Claims 1, 3-6, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0272567 to Feezor.
As to claim 1, Feezor discloses an intraosseous screw for deposit into a bone structure and retaining a soft tissue therein, comprising a body (102, at least in  figure 8, used with distal tip 200 of figure 20, paragraph 124) defining a longitudinal axial cavity (116) for receiving the soft tissue and a window (the most proximal  vent hole 132, paragraph 89, figure 1, 8) for permitting the soft tissue to contact the bone structure while deposited within the axial cavity (soft tissue that can be placed within the cavity can contact the bone through the windows), the body including an open proximal end (104) providing entry into the axial cavity, a closed distal end (208 can comprise the closed end, figure 20, alternatively the distal end embodiment of figure 26 can read on the closed end usable with the embodiments of figure 8), and an exterior surface including threading (114, paragraph 75) for engaging the bone structure; and a retention member (300, figure 20) positioned within the axial cavity below the window (figure 20, 8, the ring 304 will be positioned below the proximal-most vent hole), the retention member at least partially defining an opening (302, paragraph 106) configured to permit passage of a suture connected to the soft tissue therethrough (paragraph 106). Since the claim in a device claim with the inventive entity of the screw, the windows are capable of permitting the soft tissue to contact bone structure. Of note: multiple embodiments of the suture exchange fitting can be used based on what the figure/embodiments highlights to be able to read on the claims where the embodiments are usable together. 
As to claim 3, Feezor discloses at least a portion of an interior surface of the body is configured to mate with a driver (paragraph 88, via 134) for depositing the intraosseous screw into the bone structure.
As to claim 4, Feezor discloses the interior surface includes a first portion (134) configured to mate with a driver for depositing the interosseous screw into the bone structure (paragraph 88), and second portion (distal portion of cavity as seen in figure 6) defining a circumferential shelf surround the retention member (figure 6,8).
As to claim 5, Feezor discloses the interior surface is configured to mate with a hexagonally shaped shaft of the driver (paragraph 88).
As to claim 6, Feezor discloses the retention member extends from a base of the axial cavity towards the proximal end (figure 8, 20). The ring of figure 20 will extend from a base of the cavity defined by the distal tip. 
As to claim 11, Feezor discloses a secondary retention member (150, figure 17) to which the suture can be tied after passing through the opening. The rings 150 can be a second retention member that the suture can be tied to after the suture passes through 304.  
As to claim 12, Feezor discloses a system for associating a soft tissue with a bone structure, comprising: an intraosseous screw (100), the intraosseous screw including a body (102) defining a longitudinal axial cavity  (116) for receiving the soft tissue and a window (proximal most 132) for permitting the soft tissue to contact the bone structure while deposited within the axial cavity, the body including an open proximal end (104) providing entry into the axial cavity, a closed distal end (208 can comprise the closed end, figure 20, alternatively the distal end embodiment of figure 26 can read on the closed end usable with the embodiments of figure 8), and an exterior surface including threading (114) for engaging the bone structure, and a retention member (300) positioned within the axial cavity below the window (the retention member of 300 will be positioned below the proximal most vent hole 132 as seen in figure 8), the retention member at least partially defining an opening (304); and a passing suture (110, figure 36) for guiding a suture connected to the soft tissue through the opening, the passing suture having a first end and a second end and extending through the opening (paragraph 154-156, the suture 110, can be used to guide a suture), such that the first end and the second end are each positioned outside of the axial cavity (figure 37).
Claims 1, 3, 6, 8, 10, 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 2019/0343507 to Chavan.
As to claim 1, Chavan discloses an intraosseous screw for deposit into a bone structure and retaining a soft tissue therein, comprising a body (10, figure 1a) defining a longitudinal axial cavity (14) for receiving the soft tissue and a window (the window as seen in figure 1a-c, 3a, alternatively the window as seen in figure 6a-e) for permitting the soft tissue to contact the bone structure while deposited within the axial cavity (soft tissue that can be placed within the cavity can contact the bone through the windows), the body including an open proximal end (as seen in figure 3a) providing entry into the axial cavity, a closed distal end (12), and an exterior surface including threading (17, paragraph 24, 26) for engaging the bone structure; and a retention member (33, figure 2a) positioned within the axial cavity below the window (figure 3a), the retention member at least partially defining an opening (33, paragraph 31) configured to permit passage of a suture connected to the soft tissue therethrough (paragraph 31). Since the claim in a device claim with the inventive entity of the screw, the windows are capable of permitting the soft tissue to contact bone structure. 
As to claim 3, Chavan discloses at least a portion of an interior surface of the body is configured to mate with a driver (paragraph 31-33, figure 3a-d) for depositing the intraosseous screw into the bone structure.
As to claim 6, Chavan discloses the retention member extends from a base of the axial cavity towards the proximal end (figure 3a-e). 
As to claim 8, Chavan disclose san interior surface of the bode defines a recess within the axial cavity receiving a peg (11) configured for insertion into the axial cavity , the recess residing in a first plane substantially perpendicular to a second plane along with the axial cavity extends (figure 6a-e).
As to claim 10, Chavan discloses the width of the window is equal to one-fourth to one-half of the circumference of the body (figure 3a),
As to claim 12, Chavan discloses a system for associating a soft tissue with a bone structure, comprising: an intraosseous screw (32), the intraosseous screw including a body (10) defining a longitudinal axial cavity  (14) for receiving the soft tissue and a window (the window as seen in figure 1a-c, 3a, alternatively the window as seen in figure 6a-e) for permitting the soft tissue to contact the bone structure while deposited within the axial cavity, the body including an open proximal end (as seen in figure 3a) providing entry into the axial cavity, a closed distal end (12), and an exterior surface including threading (17, paragraph 24, 26) for engaging the bone structure, and a retention member (300) positioned within the axial cavity below the window (the retention member of 33, figure 2a ), the retention member at least partially defining an opening (33, paragraph 31); and a passing suture (20, figure 5a) for guiding a suture (18) connected to the soft tissue through the opening, the passing suture having a first end and a second end and extending through the opening (figure 5a), such that the first end and the second end are each positioned outside of the axial cavity (figure 5a).
As to claim 13, Chavan discloses a driver (15, 16) for depositing the intraosseous screw into the bone structure, the driver including a cannulated shaft (15, paragraph 33, figure 3a-d) at least partially deposited within the axial cavity (paragraph 33).
As to claim 14, Chavan discloses the passing suture extends through the cannulated shaft, such that the passing suture can be wound around a handle of the driver to prevent the shaft and the intraosseous screw from disassociating therewith (figure 3d). The suture is capable of wounding around handle 11. See prior art below in section 13 as further evidence.
As to claim 15, Chavan discloses a system for associating a soft tissue with a bone structure, comprising: an intraosseous screw (32), the intraosseous screw including a body (10) defining a longitudinal axial cavity for receiving the soft tissue and a window (the window as seen in figure 1a-c, 3a, alternatively the window as seen in figure 6a-e) for permitting the soft tissue to contact the bone structure while deposited within the axial cavity, the body including an open proximal end (the open proximal opening as seen in figure 1a,3a) providing entry into the axial cavity, a distal end (12), and an exterior surface including threading (17) for engaging the bone structure, and a retention member (33) positioned within the axial cavity below the window (figure 3a), the retention member at least partially defining an opening (33, figure 2a) configured to permit passage of a suture connected to the soft tissue therethrough; and a peg (11) configured for insertion into the axial cavity, the peg being shaped such that, when the soft tissue is deposited within the axial cavity and the peg is inserted into the axial cavity, the peg urges the soft tissue towards the window (figure 1a,b, the peg will urge a soft tissue in the axial cavity towards the window as seen in figure 1b as the compression member is inserted into the anchor).
As to claim 16, Chavan disclose the peg includes an elongate body (39) and a head (40, paragraph 29) extending perpendicular to the body (the second end can extend perpendicular to as seen in figure 3a), and wherein an interior surface of the body defines a recess (36) within the axial cavity for receiving an outer edge of the head (paragraph 37).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,505,735 to Li, U.S. Patent 5,868,789 to Huebner, U.S. Patent Publication 2003/0105489 to Eichhorn,  U.S. Patent Publication 2007/0225719 to Stone, U.S. Patent Publication 2008/0009904 to Bourque, U.S. Patent Publication 2008/0154313 to Berberich, U.S. Patent Publication 2009/0312794 to Nason, U.S. Patent Publication 2010/0063541 to Brunelle, U.S. Patent Publication 2011/0264140 to Lizardi, U.S. Patent Publication 2012/0179199 to Hernandez, and U.S. Patent Publication 2016/0030032 to Doughtery all disclose similar devices capable of reading on or rendering obvious the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771